

116 HR 6329 IH: To provide supplemental appropriations to the Community Development Financial Institutions Fund, and for other purposes.
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6329IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Ms. Adams introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo provide supplemental appropriations to the Community Development Financial Institutions Fund, and for other purposes.1.Supplemental appropriationThere is appropriated to the Community Development Financial Institutions Fund, out of amounts in the general fund not otherwise appropriated, $1,000,000,000 for fiscal year 2020, for providing financial assistance and technical assistance under subparagraphs (A) and (B) of section 108(a)(1) of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4707(a)(1)), except that subsections (d) and (e) of such section 108 shall not apply to the provision of such assistance.